This appeal is prosecuted upon petition in error and case-made. On the 28th day of August, 1911, within an extension of time theretofore granted in which to serve a case-made, plaintiff in error was granted by the trial judge, as a further extension of time within which to serve his case, a period of ten days from that date. The case-made was not served until September 8th, which was one day after the expiration of the extended period, and the case-made is therefore void, and the appeal must be dismissed. Cowan v. Maxwell, 27 Okla. 87,111 P. 388; London   Lancashire Fire Ins. Co. v. Cummings et al.,23 Okla. 126, 99 P. 654; Bettis v. Cargile et al.,23 Okla. 301, 100 P. 436.
TURNER, C. J., and WILLIAMS, KANE, and DUNN, JJ., concur. *Page 481